Judgment and order reversed on the law, and complaint unanimously dismissed, with costs. It is dear that it was required that plaintiff's offer to *777purchase to be effective should be accepted by the defendant; this he failed to prove, the record disclosing that the meeting of April 6, 1920, was not attended by all the directors, and was not held after notice to each director as required by the by-laws. The action taken at the meeting was, therefore, ineffectual to bind the defendant. (Gerard v. Empire Square Really Co., 195 App. Div. 244.) Present — Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ.